Cobb, Justice.
Under the act of 1856 (Acts 1855-56, p. 248, sec. 16), the recorder of the city of Augusta has power “to commit or to impose such penalty as the ordinances of the city may prescribe, and to' enforce his judgment by attachment of the person.” Under this authority the recorder could impose a fine which was expressly authorized by the ordinances of the city, and enforce its payment by imprisonment, although there was no ordinance declaring that he had authority to impose a penalty of imprisonment. The charter power conferred upon him to “commit . . and enforce his judgment by attachment of the person” confers upon him the power to imprison, without any enabling ordinance.

Judgment affirmed.


All five J ustices concurring.